DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 10/08/2021 and the Response and Amendment filed 08/24/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-10
Withdrawn claims: 				11-13 and 16-19
Previously cancelled claims: 		14 and 15
Newly cancelled claims:			None
Amended claims: 				1, 2, and 7-9
New claims: 					None
Claims currently under consideration:	1-10
Currently rejected claims:			1-10
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Isaji (JP 2012-136471; Google translation relied on for citations).
Regarding claim 1, Isaji teaches a nutritional composition comprising a protein component, a lipid component (corresponding to oil and fat), a carbohydrate component (corresponding to sugar), minerals, vitamins, and water (page 5, paragraph 2), wherein the protein component comprises at least two different protein sources (corresponding to collagen peptide and milk peptide) (page 5, paragraph 4); wherein the composition has prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
Regarding claim 2, Isaji teaches the invention as disclosed above in claim 1, including the composition has a caloric density of at least 1 kcal/ml (page 9, paragraph 8), which overlaps the claimed caloric density range.
Regarding claim 3, 
Regarding claim 5, Isaji teaches the invention as disclosed above in claim 1, including the lipid component provides 8-35 EN% of the total energy of the composition (page 7, paragraph 6), which falls within the claimed range.
Regarding claim 7, Isaji teaches the invention as disclosed above in claim 1, including the composition undergoes homogenization and then UHT treatment (page 13, Example 11).  Since UHT sterilization prevents deterioration of nutrient components and flavor (page 10, paragraph 3), the disclosed composition is stable and homogenous after being subject to UHT treatment.
Regarding claim 9, Isaji teaches the invention as disclosed above in claim 1, including the composition has a caloric density of at least 1 kcal/ml (page 9, paragraph 8), which overlaps the claimed caloric density range.

Claims 1, 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horimoto (WO2013/085059; Google translation relied on for citations) in view of Eppler (US 2005/0266137).
Regarding claim 1, Horimoto teaches a nutritional composition comprising a protein component, minerals (page 4, paragraph 2), a lipid component (page 8, paragraph 9), a carbohydrate component (page 8, paragraph 2), vitamins (page 9, paragraph 9), and water (page 5, paragraph 9), wherein the protein component comprises at least two different protein sources (page 6, paragraph 4); wherein the nutritional composition has pH in the range of 2.5-8 (page 6, paragraph 3), which overlaps the claimed pH range; and wherein (A) the first protein source is hydrolyzed collagen (corresponding to collagen hydrolysate and gelatin) (page 6, paragraph 5); (B) the lipid component provides 0-72 EN% of the total energy of the composition (corresponding to amount of energy from lipids is 0-36 
However, Eppler teaches a food composition comprising a protein component containing 5-30 wt% of hydrolyzed collagen (corresponding to hydrolyzed gelatin ([0038], [0041]) and less than 25 wt% whey protein based on the total weight of the composition ([0049]), so that the composition comprises more than 5 wt% protein and less than 55 wt% protein based on the total weight of the composition, which overlaps the claimed protein content.  Also, the contents of hydrolyzed gelatin and whey protein in the disclosed composition teach amounts of the first source of protein and amounts of the second source of protein which overlap the claimed contents of the first and second protein sources.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Horimoto to include amounts of first and second proteins as taught by Eppler.  Since Horimoto teaches that the protein component comprises hydrolyzed collagen and whey protein, but does not disclose a specific amount of hydrolyzed 
Regarding claim 4, Horimoto teaches the invention as disclosed above in claim 1, including the composition comprising 2-12 g/100 ml of whey protein (page 6, paragraph 2) and the composition comprising 5-30 wt% of hydrolyzed collagen (corresponding to hydrolyzed gelatin (Eppler [0038], [0041]) and less than 25 wt% whey protein based on the total weight of the composition (Eppler [0049]).  Therefore, the prior art teaches the composition comprising amounts of protein which overlap the claimed content range.
Regarding claim 6, 
Regarding claim 8, Horimoto teaches the invention as disclosed above in claim 1, including the total amount of energy in the nutritional composition is 50-250 kcal/100 ml (page 13, paragraph 2) and that: the protein component provides energy in an amount of 2-24 kcal/100 ml; the lipid component provides energy in an amount of 0-36 kcal/100 ml; and the carbohydrate component provides energy in an amount of 0-96 kcal/100 ml (page 13, paragraph 3).  Therefore, Horimoto teaches that: (A) the protein component provides 0.8-48 EN% based on the total energy of the composition; (B) the lipid component provides 0-72 EN% based on the total energy of the composition; and (C) the carbohydrate component 0-98 EN% based on the total energy of the composition, which overlaps the claimed ranges.  Horimoto also teaches that the composition has a caloric density of 0.5-2.5 kcal/ml (corresponding to 50-250 kcal/ 100 ml) (page 13, paragraph 2).  Although the disclosed caloric density does not fall within the claimed density range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
Regarding claim 10, Horimoto teaches the invention as disclosed above in claim 1, including the composition is to provide the necessary nutrients for people with difficulty swallowing (page 3, paragraph 6).  Therefore, making the composition nutritionally complete is rendered obvious.

Response to Arguments
Claim Rejections - - 35 U.S.C. §103 of claims 1, 3, 5-8, and 10 over Baxter: 
Applicant amended claim 1 and stated that the claimed invention is markedly different than the teachings of Baxter.  Applicant stated that Baxter discloses a composition comprising intact protein sources and protein hydrolysates, which are recognized in the art as being different from one another.  Applicant argued that the disclosure of beef collagen in the list of intact protein sources does not teach or suggest that it would be useful to specifically include hydrolyzed beef collagen in a combination of animal and vegetable proteins.  Applicant then argued that there is no teaching regarding the weight percentages of the animal and vegetable proteins in Baxter and that a person of ordinary skill consulting Baxter would be left without a teaching of collagen hydrolysate or even a wt% of an animal protein hydrolysate in a combination of animal and vegetable protein hydrolysates.  Applicant stated that Baxter also does not teach the composition to have a caloric density of at least 2 kcal/ml or a protein content of at least 10 wt% based on the total weight of the composition (Applicant’s Remarks, page 8, paragraph 2- page 10, paragraph 2).
However, in the new grounds of rejection, features of amended claim 1 and its dependents are taught by either Isaji or the combination of Horimoto and Eppler while Baxter no longer serves as prior art.  Isaji teaches the first protein source is hydrolyzed collagen (corresponding to collagen peptide (page 5, paragraph 5) and represents 17-83 wt% based on the total weight of the protein component (page 8, paragraph 2), wherein the composition comprises 2-11 wt% protein based on the total weight of the composition (page 5, paragraph 4) and has a caloric density of at least 1 kcal/ml (page 9, paragraph 8).  The combination of Horimoto and Eppler teaches the first protein source is hydrolyzed collagen (corresponding to collagen hydrolysate and gelatin) (Horimoto, page 6, 

Claim Rejections – 35 U.S.C. §103 of claims 2, 4, and 9 over Baxter and Nieuwenhuizen: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that Baxter and Nieuwenhuizen alone or in combination do not disclose or suggest the claimed invention as Baxter fails to teach or suggest every limitation of independent claim 1 and claims 2, 4, and 9 depend from claim 1 (Applicant’s Remarks, page 10, paragraph 4- page 11, paragraph 2).
However, in the new grounds of rejection, features of amended claim 1 and its dependents are taught by either Isaji or the combination of Horimoto and Eppler as described above.  
Applicant stated that the claimed invention met the general need for nutritional compositions providing a high amount of calories and a high amount of protein in a low volume that is stable and homogenous.  Applicant pointed to Examples in the specification as demonstrating that for high caloric milk compositions lacking collagen, 
However, the current prior art references teach the nutritional composition as claimed and therefore, the disclosed composition is capable of having the same qualities associated with the claimed composition.  Additionally, it is noted that the features upon which Applicant relies (i.e. prevention of bitter taste) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, the requirement that the composition is stable and homogenous after being subjected to UHT treatment is only recited in dependent claim 7.  This feature is only displayed in the composition of Example 5 wherein the amount of collagen hydrolysate is 80 wt% of the protein component and milk protein is 20 wt% of the protein component and the energy provided by the protein, carbohydrate, and lipid components are 20, 35, and 45 EN%, respectively.  Therefore, the specification and the claims do not support Applicant’s assertion that each embodiment of the claimed invention provides a composition that is stable and homogenous after UHT treatment.  Since the features of the claims are now taught by either Isaji or the combination of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791